By JUDGE JOHANNA L. FITZPATRICK
The above matter is before the Court on the petition of the Humane Society of Fairfax County, Inc., for reimbursement of expenses incurred on behalf of the animals seized from the defendant Barkley. Notice was given to the Attorney General pursuant to the Court’s requirements, as well as to the Commonwealth and counsel for the defendant. Mr. Hirschkop and Mr. Hall for the Commonwealth were present. Eight animals were seized by the Society on December 7, 1988. The remaining animals were seized on March 3, 1989, pursuant to an order of this Court dated March 2, 1989. The defendant was convicted by jury of cruelty to animals on January 18, 1989. The defendant was deemed an unfit owner by order of this Court on March 2, 1989.
Under Virginia Code § 19.2-332, this Court has the authority to order such reimbursement in these circumstances in whatever sum it deems reasonable. Two separate opinions of the Attorney General, dated July 27, 1981, and March 4, 1975, support the Court’s determination that these expenses are reimbursable to the Humane Society and can be paid out of the state treasury. As the Attorney General explained in its letter of March 4, 1975, necessary services for veterinary care and maintenance of animals pending a trial for criminal prosecution for mistreatment of such *199animals are payable pursuant to then § 19.1-315 (now Section 19.2-332) which now provides, in pertinent part:
Whenever in a criminal case an officer or other person renders any service required by law for which no specific compensation is provided, or whenever any other service has been rendered pursuant to the request or prior approval of the court, the court shall allow therefor such sum as it deems reasonable, including mileage at a rate provided by law, and such allowance shall be paid out of the state treasury from the appropriation for criminal charges on the certificate of the court stating the nature of the service.
Upon review of the itemized list of expenses submitted by the Society, it is the opinion of this Court that reimbursement in the sum of $13,990.00 is reasonable and appropriate. Under § 19.2-332, this sum shall be paid out of the state treasury.